       Case 5:20-cv-02734-SVK Document 23 Filed 01/18/21 Page 1 of 1




 1   Peter Kristofer Strojnik, State Bar No. 242728
     pstrojnik@strojniklaw.com
 2   Esplanade Center III, Suite 700
 3   2415 East Camelback Road
     Phoenix, Arizona 85016
 4   Telephone: (602) 510-9409
 5
     Attorneys for Plaintiff THERESA BROOKE
 6
                             UNITED STATES DISTRICT COURT
 7
 8                        NORTHERN DISTRICT OF CALIFORNIA

 9   THERESA BROOKE, a married woman
     dealing with her sole and separate claim,       Case No: 5:20-cv-02734-SVK
10
11                        Plaintiff,                 STIPULATION OF DISMISSAL
                                                     WITH PREJUDICE
12
13   vs.

14   AJESH HOSPITALITY LLC,
15
                          Defendant.
16
            The parties stipulate and agree to dismiss the above action with prejudice, with
17
     each party to bear her/its own costs and attorneys’ fees.
18
19          RESPECTFULLY SUBMITTED this 18th day of January, 2021.
20
21                                               /s/ Peter Kristofer Strojnik
                                                 Peter Kristofer Strojnik
22
                                                 Attorneys for Plaintiff
23
24                                               /s/ Michael Wright
25                                               Michael Wright
                                                 Attorneys for Defendant
26
27
28
